PER CURIAM.
Upon the State’s proper confession of error, we reverse the departure sentence and remand for resentencing within the *77guidelines range. See Williams v. State, 544 So.2d 1125 (Fla. 3d DCA 1989) (trial court improperly departed from sentencing guidelines on ground that defendant committed robbery in calculated, premeditated manner).
Upon remand, before resentencing, the trial court shall resolve the disputed scoring related to defendant’s prior record.
Sentence reversed; remanded with instructions.